Citation Nr: 1027688	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  99-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there was clear and unmistakable error in a February 
9, 1973 rating decision that denied a rating in excess of 70 
percent for schizophrenia, but did not address entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability.  

2.  Whether there was clear and unmistakable error in an April 
17, 1973 rating decision that denied a rating in excess of 70 
percent for schizophrenia, but did not address entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability.  

3.  Whether there was clear and unmistakable error in a July 5, 
1974 rating decision that denied a rating in excess of 70 percent 
for schizophrenia and/or entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  




4.  Whether there was clear and unmistakable error in an April 
29, 1975 rating decision that denied a rating in excess of 70 
percent for schizophrenia and/or entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  

5.  Whether there was clear and unmistakable error in a June 26, 
1975 rating decision that denied a rating in excess of 70 percent 
for schizophrenia and/or entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  

6.  Whether there was clear and unmistakable error in a February 
3, 1977 rating decision that denied a rating in excess of 70 
percent for schizophrenia, but did not address entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability.  

7.  Whether there was clear and unmistakable error in an April 4, 
1977 rating decision that denied a rating in excess of 70 percent 
for schizophrenia, but did not address entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  

8.  Whether there was clear and unmistakable error in an October 
11, 1978 rating decision that denied a rating in excess of 70 
percent for schizophrenia, but did not address entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability.  

9.  Whether there was clear and unmistakable error in an August 
8, 1979 rating decision that denied a rating in excess of 70 
percent for schizophrenia, but did not address entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability.  

10.  Whether there was clear and unmistakable error in an April 
2, 1980 rating decision that denied a rating in excess of 70 
percent for schizophrenia and/or entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  

11.  Whether there was clear and unmistakable error in a February 
19, 1992 rating decision that denied a rating in excess of 70 
percent for schizophrenia and/or entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in San 
Juan, Puerto Rico.  

In October 1993, the Veteran requested to appear at a hearing at 
the RO.  Such hearing was scheduled to be held in January 1994.  
By written correspondence dated in February 1994, he canceled the 
hearing.  Thus, no action in this regard is warranted.

In an April 2001 decision, the Board, in pertinent part, 
concluded that clear and unmistakable error was not present in a 
rating decision dated October 28, 1971 that denied a rating in 
excess of 50 percent for schizophrenia, or a February 9, 1973 
rating decision, and subsequent rating decisions, that denied a 
rating in excess of 70 percent for schizophrenia.  The Veteran 
appealed this determination to the 

United States Court of Appeals for Veterans Claims (Court) which, 
by Order dated May 2, 2002, granted a Joint Motion for Partial 
Remand and to Stay Proceedings (Joint Motion).  In the Joint 
Motion, the Board was directed to have various documents in the 
record translated into English, provide adequate reasons and 
bases for its conclusions, and address whether there was clear 
and unmistakable error in the failure of the RO to consider a 
claim for a total rating based on individual unemployability due 
to service-connected disability.  

In a September 2002 decision, the Board held that the Veteran had 
not raised a legally sufficient claim of clear and unmistakable 
in the October 28, 1971 rating decision that denied a rating in 
excess of 50 percent for schizophrenia, to include a total rating 
based on individual unemployability due to service-connected 
disability; and that the Veteran had not raised a legally 
sufficient claim of clear and unmistakable error in the February 
9, 1973 rating action, or any subsequent rating action through 
December 13, 1994, that denied a rating in excess of 70 percent 
for schizophrenia, to include a total rating based on individual 
unemployability due to service-connected disability.  

The Veteran appealed the September 2002 Board decision to the 
Court which, by Order dated October 22, 2003, granted a Joint 
Motion for Remand on the basis that the Board denied the issues 
on appeal, rather than dismiss without prejudice, for failure to 
properly raise the clear and unmistakable error claims.  

In a December 2004 decision, the Board again found that the 
Veteran had not raised a legally sufficient claim of clear and 
unmistakable error in the October 28, 1971 rating decision that 
denied a rating in excess of 50 percent for schizophrenia, to 
include a total rating based on individual unemployability due to 
service-connected disability, and dismissed the appeal without 
prejudice.  The Board also found that the Veteran had not raised 
a legally sufficient claim of clear and unmistakable error in the 
February 9, 1973 rating action, or any subsequent rating action 
through December 13, 1994, that denied a rating in excess of 70 
percent for schizophrenia, to include a total rating based on 
individual unemployability due to service-connected disability, 
and dismissed the appeal without prejudice.  


The Veteran appealed this decision to the Court.  In a March 2007 
Memorandum Decision, the Court vacated the December 2004 Board 
decision to the extent that it dismissed motions asserting clear 
and unmistakable error in rating decisions dated February 9, 1973 
through February 19, 1992, and remanded the matter back to the 
Board for development consistent with the Memorandum Decision.  
The portion of the Board's decision that addressed the question 
of whether there was clear and unmistakable error in an October 
28, 1971 rating decision that denied a rating in excess of 50 
percent for schizophrenia and/or entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was affirmed.  Hence, that issue is 
no longer in appellate status and will not be further addressed.  
Judgment was entered in April 2007.  

In a January 2008 decision, the Board found that there was no 
clear and unmistakable error in the rating decision dated 
February 9, 1973, or any subsequent rating decision through 
February 19, 1992, that denied higher ratings for schizophrenia, 
to include a total rating based on individual unemployability due 
to service-connected disability.  The Veteran appealed the 
decision to the Court.  

In a December 2009 Memorandum Decision, the Court vacated the 
Board's January 2008 decision, and remanded the matter for 
consideration of the eleven (11) distinct claims alleging clear 
and unmistakable error (CUE) in various rating decisions 
separately.  In the decision, the Court cited to Jarrell v. 
Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) and cautioned 
that the Board may only address claims over which it has 
jurisdiction, and that each of the eleven distinct claims 
alleging clear and unmistakable error in various rating decisions 
must be adjudicated separately by the RO in the first instance.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.





REMAND

As noted above, in the December 2009 Memorandum Decision, the 
Court cited to Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) 
(en banc) and noted that each of the eleven distinct claims 
alleging clear and unmistakable error in various rating decisions 
must be adjudicated separately by the RO in the first instance.  
The record does not reflect that this has been accomplished to 
date.  As such, the matters have not been appropriately developed 
for appellate adjudication by the Board at this time.  The Board 
notes that in an April 2010 statement to the Board, the Veteran's 
attorney "waive[d] [the Veteran's] right to have [any of the 
individual claims listed in the initial pages of this decision] 
reviewed by the RO in the first instance."  However, there is no 
legal authority to waive initial RO adjudication.  

In view of the foregoing, the matters are remanded to the RO for 
the following action:  

Each of the eleven distinct claims alleging 
clear and unmistakable error in rating 
decisions dated February 9, 1973, April 17, 
1973, July 5, 1974, April 29, 1975, June 
26, 1975, February 3, 1977, April 4, 1977, 
October 11, 1978, August 8, 1979, April 2, 
1980, and February 19, 1992, must be 
adjudicated separately by the AOJ in the 
first instance.  Notice of each 
determination must be provided to the 
Veteran and his representative.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case 
addressing each such claim, and afford the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board 
for appellate consideration, if in order.

The appellant need take no action unless otherwise notified.  VA 
will notify the appellant if further action is required on his 
part.





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

